

116 HRES 768 IH: Calling on African governments to protect and promote human rights through internet freedom and digital integration for all citizens across the continent of Africa.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 768IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Ms. Bass (for herself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on African governments to protect and promote human rights through internet freedom and
			 digital integration for all citizens across the continent of Africa.
	
 Whereas access to information and freedom of expression are pillars of an open, free, and democratic society;
 Whereas open and secure access to the internet enables the exercise of human rights and freedom of expression, allowing people to connect, access information, and participate in a global society;
 Whereas according to Access Now, there were 21 instances of partial or total internet shutdowns in Africa in 2018, compared with only 4 in 2016;
 Whereas governments, including those of Chad, Cameroon, Ethiopia, Uganda, Sudan, and Zimbabwe, have restricted access to the internet and disrupted networks, online applications, and services to censor and interfere with the flow of information during politically sensitive moments, including elections, political protests, and mass demonstrations, when unfettered journalism, public oversight, and political participation are crucial to bolster democratic processes and the rule of law;
 Whereas governments often attempt to justify partial or total internet shutdowns for purposes of security or to stop the spread of false information;
 Whereas the frequency of internet shutdowns has increased across Africa, levying broad economic costs and directly violating citizens rights to freedom of expression and access to information;
 Whereas African whistleblowers, journalists, bloggers, and other media workers often lack legal protection and suffer harassment and detention at the hands of government authorities, often facilitated by invasive and unauthorized surveillance, with the encouragement, technical expertise, and financial support of foreign entities and governments;
 Whereas some African governments have introduced taxes to discourage citizens from sharing and accessing information in the digital space, and have imposed laws and regulations that often target journalists, bloggers, activists, and others, banning speech and discouraging expression in the digital space;
 Whereas those operating independent news websites and blogs are obstructed through blocking and censorship, burdensome licensing requirements, and regulatory measures that effectively limit their audience and their livelihoods;
 Whereas many African governments lack robust data protection and privacy laws, and the systems to implement such laws, leaving the privacy of citizens exposed and susceptible to infringement;
 Whereas the Communist government in China, through the desire to build a digital Silk Road, has increased cyber activity in Africa through telecommunications contracts and fiber optic networks which can expose individuals to greater monitoring and surveillance, and has exported technology and training to authoritarian officials that have made it easier to restrict internet access in many African countries;
 Whereas Huawei Technologies has reportedly sold products and services to African governments that have been used to support spying on political opponents; and
 Whereas Russia has been testing new disinformation techniques and tactics through a series of online networks linked to Yevgeny Prigozhin, a Russian oligarch indicted by the United States for meddling in the United States Presidential election in 2016, in African countries that include Sudan, Cameroon, Libya, and Mozambique: Now, therefore, be it
		
	
 That the House of Representatives— (1)strongly condemns the restriction or disruption of the internet through methods including network shutdowns, disruptions, use of kill switches, bandwidth throttling, high taxes, and the blocking of applications and services across Africa, and any efforts by foreign governments to facilitate such activity;
 (2)urges African governments to— (A)promote inclusive and meaningful participation by all stakeholders in the development of policies on telecommunications, internet governance, information and communications technologies, and infrastructure;
 (B)prevent the use of broad and invasive surveillance technologies that violate privacy and discourage the freedom of expression of all users, particularly journalists, bloggers, and their sources, and to ensure accountability for crimes against them;
 (C)actively pursue laws and policies that protect and promote human rights online and offline and review laws that criminalize free speech that are used to harass and prosecute those who offer dissenting views and information;
 (D)resist new contracts with authoritarian states, like China, and avoid digital governance models that enable technoauthoritarianism and invasive surveillance capabilities that undermine human rights and restrict fundamental freedoms; and
 (E)work closely with technology companies and social media services to prevent or take down disinformation, including disinformation disseminated by Russia and other actors;
 (3)urges telecommunications providers and internet platforms to employ legal, operational, and technical measures to promote and facilitate the exercise of human rights online, and disclose requests from governments or other parties to hand over user data and to disrupt networks, and their responses thereto;
 (4)urges businesses operating in Africa to facilitate open and secure access to the internet, and work with stakeholders to prevent, mitigate, and remedy harms from internet shutdowns and other disruptions to the free flow of information online; and
 (5)urges businesses operating in Africa to affirm the United Nations Guiding Principles on Business and Human Rights, and adhere to best practices, scrutinizing government or other third-party requests to interfere with networks, applications, services, and personal data for any potential human rights impacts.
			